Citation Nr: 1720267	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for tinnitus and chronic otitis media, and reopened the claim for left ear hearing loss, but denied service connection on the merits.  The Veteran filed a timely notice of disagreement in September 2009.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In March 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In March 2009, the Veteran appointed the Veterans of Foreign Wars of the U.S. (VFW) service organization to represent him.  See March 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In October 2016, the Veteran was notified that his appeal had been returned to the Board.  See October 2016 correspondence.  In April 2017, the Veteran appointed the Disabled American Veterans service organization as his representative.  See April 2017 VA Form 21-22.  The Board notes that an appellant has 90 days following notification of certification of an appeal to the Board to request a change in representation.  38 C.F.R. § 20.1304 (a).  The Board finds that the request for change of representation was not made within 90 days of the notification letter and therefore the request was not timely.  Furthermore, the Veteran has not shown good cause for the delay in making the request.  38 C.F.R. § 20.1304(b)(1).  Therefore, the Board has proceeded with the VFW as the Veteran's representative.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his left ear hearing loss has been shown to have been caused by noise exposure while in service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for left ear hearing loss have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385, 4.3 (2016).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claims for entitlement to service connection for tinnitus and hearing loss.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss and tinnitus are considered chronic diseases; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

Left ear hearing loss

The Veteran contends that service connection is warranted for his left ear hearing loss.  The Veteran reported that his hearing loss began in 1969.  Specifically, he states that he was around heavy equipment without hearing protection while in service and that he believes this caused his hearing loss.  See March 2009 VA Form 21-4138 (Statement in Support of Claim); see also June 2009 statement.  The Board notes that the Veteran is service-connected for his right ear hearing disability.

The Veteran testified that he was a combat and construction engineer.  See November 2015 hearing testimony.  The Veteran's service treatment records are absent of any complaints of hearing loss at any time throughout his active service.  His September 1962 entrance examination and a January 1968 annual examination reflect normal hearing (15/15) using the Whispered and Spoken Voice testing and the Veteran did not report having hearing or ear troubles.  Furthermore, the Veteran did not report hearing loss or injury on his March 1970 separation examination.  The Board notes that the audiogram associated with the Veteran's separation examination is now illegible and audiogram findings were not written down in the separation report.  However, as discussed below, the June 2009 VA examination report discussed the audiogram, which appeared to reflect mild low frequency hearing loss in the left ear, with mild to severe high frequency hearing loss in the right ear.


On an April 1964 reenlistment audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
X
10

As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
add
15
10
10
10
5

Therefore, after conversion, the Veteran's April 1964 puretone thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
X
15

The Board notes that after conversion, puretone thresholds in the left ear in the April 1964 audiogram do not meet the thresholds to be considered a disability for VA purposes.

On the other hand, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that combat and construction engineers were exposed to hazardous noise, and the RO has conceded that the Veteran was exposed to hazardous noise.  See April 2011 VA Form 21-2507(a) (Request for Physical Examination).  The Board will also concede exposure to hazardous noise for purposes of establishing an in-service event.  

The Veteran submitted two lay statements.  In each, the person stated that they met the Veteran in 1971 and that the Veteran had trouble hearing.  They each mentioned that the Veteran had surgery in 1977, which did not improve his hearing.  See 1979 statements of C. Moreno and G. Eldridge.

The Veteran received two pre-operative private audiology examinations in December 1976.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
85
50
45
55




HERTZ



500
1000
2000
3000
4000
LEFT
95
80
40
20
35

In January 1977, the Veteran underwent a stapedectomy of his left ear.  See 1976-1977 private treatment records.  By May 1977, the Veteran had complete neurosensory type hearing loss in his left ear.  See October 1979 private opinion. 




The Veteran was afforded a VA examination in July 2009.  On the authorized audiological evaluation in July 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Speech audiometry could not be tested on the Veteran's left ear due to a complete loss of hearing in the left ear.

The July 2009 examiner noted the Veteran's report of hearing loss in service and his positive history of unprotected military noise exposure.  The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  Therefore, the Veteran has a current hearing disability for VA purposes.  

The July 2009 examiner noted the Veteran's audiogram history and also referenced a "March 10, 1976" Belsky tracing which reflected mild low frequency hearing loss in the left ear, with mild to severe high frequency hearing loss in the right ear.  Although the examiner concluded that the Veteran's right ear hearing loss was due to military exposure while his tinnitus was not, the examiner did not provide a specific opinion as to the Veteran's left ear hearing loss. 

The Board notes that upon further review of the record, the March 10, 1976 tracing referenced by the July 2009 examiner appears to be the March 10, 1970 audiogram associated with the Veteran's separation examination, where the "0" in 1970 was interpreted as a "6" by the examiner.

A May 2011 VA examination report reflects that the examiner reviewed the Veteran's audiogram history and concluded that the Veteran's left ear hearing loss was not caused by or the result of military service.  The examiner noted that the Veteran's enlistment examination was completed by whisper voice test, which does not accurately reflect evaluations of frequency specific hearing sensitivity.  The examiner noted that the Veteran's separation audiogram showed a low frequency hearing loss rising to within normal limits, which was consistent with the Veteran's history of otologic surgery to treat middle ear and vestibular abnormalities which were unrelated to military noise exposure. 

In July 2011, the Veteran provided a private opinion in which the clinician, after review with the Veteran his employment and military background, found that the Veteran had sloping high frequency loss in the right ear, with almost a completely profound loss at all frequencies tested in the left ear.  The clinician concluded that the Veteran's hearing loss was most certainly caused by in-service noise exposure without the use of ear protection.  

In December 2015, the Veteran provided a second private opinion, in which the clinician, after a thorough review of the Veteran's medical history and his personal accounts of his extensive noise exposure while in service, concluded that it was more likely than not that the Veteran's hearing loss was related to the frequent and prolonged exposure to noise-generating equipment the Veteran worked on.  The clinician opined that studies show that sounds can be harmful when they are too loud, even for a brief time, but particularly when they are both loud and long-lasting.  These sounds can damage sensitive structures in the inner ear and cause noise-induced hearing loss.  The clinician opined that since the Veteran's hearing was found to be normal on induction, then given the nature and extent of his acoustic trauma while in service, and the absence of significant post-service noise exposure, that it was very likely that his noise-induced hearing loss originated in military service.  See December 2015 physician statement. 

The Veteran was afforded a VA examination in April 2016.  The examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of military service, or caused by, the result of, or aggravated beyond its natural progression by the Veteran's otitis media, including his stapedectomy and labyrinthectomy.  The examiner noted that the Veteran is not service connected for otitis media.  The examiner found that the Veteran's left ear hearing was within normal limits prior to, during, and following active military service and that service treatment records were negative for any complaint, treatment, or clinical diagnosis of hearing loss.  The examiner noted that hearing loss was not part of the Veteran's original June 1970 disability claim, suggesting that hearing loss was not a disability at that time.  The examiner found that the Veteran's hearing loss was first noted in 1979 private treatment records and that the Veteran had normal high frequency hearing levels in December 1976, which would not be consistent with in-service noise-induced pathology.  

The Board notes that it does not appear that the April 2016 VA examiner reviewed the December 2015 private opinion, nor considered the 1979 lay statements regarding the Veteran having hearing difficulties as early at 1971.  The examiner reported that the Veteran first had hearing loss in 1979 private treatment records, but the Board notes that 1977 private treatment records reflect that the Veteran reported hearing loss.  As the April 2016 VA examiner's opinion is based upon inaccurate premises, the Board gives it less probative weight.

The Board finds that the medical opinions of record, to include the July 2009 and May 2011 examinations and the July 2011 and December 2015 private opinions, are all competent and credible.  Therefore, the opinions are in equipoise as to whether the Veteran's left ear hearing loss was caused by or related to in-service noise exposure.  

The Board notes that the Veteran attributes his hearing loss to the noise he was exposed to while in service.  However, although the Veteran is competent to state when he first began to notice his hearing loss, he is not competent to determine the cause of his hearing loss, as he is not qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.

Given the Veteran's current hearing loss; his in-service military occupational specialty; his in-service noise exposure; normal hearing on entrance with low frequency hearing loss in his left ear on separation; the Veteran reporting that his hearing loss began during service; the lay statements reflecting that the Veteran had hearing loss after separation from service and prior to his 1977 surgery; and the medical opinions of record being at least in equipoise as to whether the Veteran's current left ear hearing loss is related to his period of service, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for the Veteran's left ear hearing disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 

Tinnitus

The Veteran contends that service connection is warranted for his tinnitus.  The Veteran reported that his tinnitus began in 1969.  Specifically, he states that his ears started buzzing and ringing and that while in the Army, he operated heavy equipment with no hearing protection.  He states that he still has buzzing and ringing in his left ear.  See March 2009 VA Form 21-4138 (Statement in Support of Claim); see also January 2009 VA Form 21-4142 (Authorization for Release of Information).  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus while in service and since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See July 2009 VA examination report; see also December 2015 private medical records.  Thus, a current disability is shown. 

The Veteran testified that he was a combat and construction engineer.  See November 2015 hearing testimony.  The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  The Veteran's September 1962 entrance examination reflects normal hearing using the Whispered and Spoken Voice testing.  A January 1968 annual examination also reflects normal hearing using the Whispered and Spoken Voice testing.  The Veteran did not report hearing loss or injury on his March 1970 separation examination.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty MOS Noise Exposure Listing), it has been determined that it is highly probable that combat and construction engineers were exposed to hazardous noise, and the RO has conceded that the Veteran was exposed to hazardous noise.  See April 2011 VA Form 21-2507(a) (Request for Physical Examination).  The Board will also concede exposure to hazardous noise for purposes of establishing an in-service event.  

A July 2009 VA examination report reflects that the Veteran reported ringing and buzzing in his left ear since 1969.  The examiner found that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, but that his tinnitus was less likely as not caused by or a result of military noise.  The examiner opined that the Veteran's tinnitus was most likely due to his otologic surgery to treat middle ear and vestibular abnormalities.  The examiner did note that the Veteran's service treatment records showed a significant shift into the severe range of hearing loss in the high frequencies, which would be consistent with the duration of exposure to heavy equipment operations. 

The Veteran provided a December 2015 private medical opinion, in which the clinician opined that, after a thorough review of the Veteran's medical history and personal accounts of extensive noise exposure while in service, it was more likely than not that the Veteran's tinnitus was related to the frequent and prolonged exposure to the noise-generating equipment he worked on while in service, as studies show that sounds can be harmful when they are too loud, even for a brief time, but particularly when they are both loud and long-lasting. 

The Veteran was afforded a VA examination in April 2016.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military service, or caused by, the result of, or aggravated beyond its natural progression by the Veteran's otitis media, including his stapedectomy and labyrinthectomy.  The examiner noted that the Veteran is not service connected for otitis media.  The examiner found that the Veteran's left ear hearing was within normal limits prior to, during, and following active military service and that service treatment records were negative for any complaint, treatment, or clinical diagnosis of tinnitus.  The examiner noted that tinnitus was not part of the Veteran's original June 1970 disability claim, suggesting that hearing loss was not a disability at that time.  

The Board notes that it does not appear that the April 2016 VA examiner reviewed the December 2015 private opinion, nor considered the Veteran's statements that his tinnitus began in 1969.  As the April 2016 VA examiner's opinion is based upon inaccurate premises, the Board gives it less probative weight.

The Board finds both the July 2009 VA examiner's opinion and the December 2015 private opinion both competent and credible.  As there are two equally competent, credible, and probative medical opinions, the weight of the evidence is in equipoise and resolves the claim in favor of the Veteran.

Even assuming the evidence was not in equipoise, the Board also finds that the Veteran's statements regarding the onset of his tinnitus and symptoms since service are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Service personnel records show that his MOS was that of a construction and combat engineer and it is highly probable that he was exposed to hazardous noise while in service.  The Veteran reported that his tinnitus began in service, has continued since service, and that he experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for his chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness. 

The Veteran was afforded a VA examination in July 2009 and the examiner concluded that based on the currently available information, the Veteran's otitis media was not related to service.  However, during the Veteran's November 2015 hearing, he testified that he experienced dizziness in service, which necessitated a stapedectomy and labyrinthectomy.  He also testified that, although he experienced periods of dizziness in service, he did not seek medical attention for it, so there is no record of it in his service treatment records.  

In a March 2016 decision, the Board remanded the claim back to obtain an addendum opinion which incorporated the Veteran's new lay evidence.  The Veteran was afforded a VA examination in April 2016.  However, the examiner did not opine as to whether the Veteran's otitis media began during active service or is related to any incident of service. 

Therefore, the Board must remand back the case again, in order to obtain an addendum opinion that complies with the Board's remand directives. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the April 2016 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's otitis media, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's otitis media began during active service or is related to any incident of service, or began within one year after discharge from active service.  The examiner should note the Veteran's lay statements concerning his history of dizziness.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


